DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see Remarks, pages 6-8 and instant specification, pages 21-23, Tables 1-3, with respect to unexpected results over Illias in view of Garwood have been fully considered and are persuasive.
The closest prior art remains Illias in view of Garwood. 
Illias teaches a method for oxygenate conversion to light olefins, followed by conversion of light olefins by oligomerization over a ZSM-5 zeolite (paragraphs [0029], [0054]). Garwood teaches that medium pore zeolites with Ni metal have improved ethylene conversion during oligomerization of light olefins (column 2, lines 34-35 and 52; column 2, lines 46-47; column 4, Examples 1-3). 
However, the specification provides unexpected results over the catalysts of Illias or Garwood. Illias teaches ZSM-48 with no metal. However, the Tables show that the Ni-ZSM-48 improves the ethylene conversion, and that the product from Ni-ZSM-48 is improved in cetane and viscosity (instant specification Tables 1 and 3). Thus, one of ordinary skill in the art would need motivation to add the metal, as the catalyst without the metal in Illias is clearly not equivalent to the catalyst with the metal. Garwood teaches any medium pore catalyst comprising nickel is good for oligomerization, and . 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772